Appeal by defendants from an order denying their motion under rule 106 of the Rules of Civil Practice to dismiss the complaint upon the ground that it does not state facts sufficient to constitute a cause of action. The Special Term, contrary to the contention of the defendants, held that the complaint falls within section 500 of the Real Property Law. It appears from the complaint that a right of way over plaintiff’s property to a pond upon *975plaintiff's property automatically ceased to exist. The action seeks to bar the defendants from any claim to the right of way and to enjoin defendants from using such right of way to the pond. The action falls within section 500 of the Real Property Law. Order affirmed, with $10 costs and disbursements, with leave to answer within twenty days after service of a copy of the order to be entered upon this decision. All concur.